Title: To James Madison from Thomas Newton, 28 November 1806
From: Newton, Thomas
To: Madison, James



Dr. Sir
Norfolk Novr. 28, 1806

Inclosed is a receipt for a Hd of old Brasil wine, which I hope will meet your approbation.  I think it of superior quality to any I have lately seen.  As mine frequently gets spoild in fining I recommend to you my mode by which I have generally clear wine.  The Cask is fixed on the stand on the head & about a pint of milk thrown into it, shaking the cask well on pooring the milk in.  The best way is to fix two cocks in the cask, one at the bottom & the other about 1/ 3 from the top  Draw a pail full of wine, putting the milk first in the pail & the wine running from the Cock will well mix it.  Return it into the cask & shake it well  Then fix it steady for use.  In about 6 or 8 days the upper cock will give you clear wine & by the time you use to it, the lower cock will be in order  In a fortnight both will be find but the first bottle in either will probably be thick
By these means my wine is fin’d & I always drink it out of the Cask being milder than when bottled & I think less lost, as every bottle has a sediment which often fouls the wine.  Excuse me for troubling you with my opinion on the management of wine.  Having seen so much spoild in fining I was induced to tell you my mode of management.  Health & happiness attend you  Yrs. respectfully

Thos. Newton

